Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-19-00150-CV

                                         IN RE Andrea PEREZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 20, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 14, 2019, relator filed a pro se petition for writ of mandamus. Relator also filed

an emergency motion for stay of a writ of possession. After considering the petition, this court

concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a). Relator’s emergency motion for a stay is

DENIED AS MOOT.

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2018-CV-0246, styled Andrea Perez v. Santos Sparkman, pending in the
County Court At Law No. 1, Guadalupe County, Texas.